Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about January 28, 1997, which granted plaintiff’s application for a Yellowstone injunction preliminarily enjoining defendants from terminating plaintiff’s lease pursuant to the notice dated December 26, 1996, and order, same court and Justice, entered on or about June 3, 1997, which, inter alia, granted plaintiff’s application for a Yellowstone injunction preliminarily enjoining defendants from terminating the lease pursuant to the notice dated February 25, 1997, unanimously affirmed, with costs.
In both cases, plaintiff demonstrated the necessary criteria *399for issuance of a Yellowstone injunction, having established that it held a commercial lease, received a notice of default, timely requested injunctive relief, and is prepared and maintains the ability and willingness to cure the alleged defaults (see, Lexington Ave. & 42nd St. Corp. v 380 Lexchamp Operating, 205 AD2d 421, 423). In the first instance, defendants also improperly served a notice of termination prior to service of a notice of default, in violation of paragraph 17 of the lease. Defendants did not demonstrate that plaintiff sought judicial intervention with “unclean hands”, which issue should await resolution after a full hearing (see, Lew-Mark Cleaners Corp. v DeMartini, 128 AD2d 758, 759).
The court also properly denied defendants’ cross motion to enforce discovery since the disputed portions of the bill of particulars sought production of evidentiary material and legal arguments (see, 176-178 Ashburton Ave. Corp. v New York Prop. Ins. Underwriting Assn., 125 AD2d 653), and the discovery demands were unduly burdensome (see, Konrad v 136 E. 64th St. Corp., 209 AD2d 228). Concur—Rosenberger, J. P., Williams, Andrias and Colabella, JJ.